ACCEPTED
                                                                                           03-15-00394-CV
                                                                                                   6361253
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/5/2015 10:22:03 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                    August 5, 2015

Court of Appeals                                                         FILED IN
Third District of Texas                                           3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
P.O. Box 12547
                                                                  8/5/2015 10:22:03 AM
Austin, Texas 78711                                                 JEFFREY D. KYLE
                                                                          Clerk
RE: Case 03-15-00394-CV Valerie E. Steele v. Victor Biles

Letter to Update Information of Counsel

Dear Clerk,

        This letter is to update the court as to my change of physical address as well

as update my Email address. My new information is as follows:

              Erin Marie Mitchell

              7703 N. Lamar Blvd. Suite 400

              Austin, Texas 78752

              emmitch81@yahoo.com

Please be advised that there are two attorneys named Erin Mitchell licensed to

practice law in Texas, and only change the information for Erin Marie Mitchell,

State Bar Number 24093513, who is the attorney of record in the above entitled

case.

Sincerely,

/s/ Erin Mitchell
Erin M. Mitchell
State Bar No. 24093513
Attorney for Victor Biles
                        CERTIFICATE OF SERVICE


           I certify that a true copy of the above was served on each attorney of

record or party in accordance with the Texas Rules of Civil Procedure on August

5, 2015.



                                    _/s/Erin Mitchell___________
                                    Erin M. Mitchell

Via email at valwin6@aol.com
Valerie Steele, Appellant